 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAWRENCE L. JACKIO,                               No. 2:16-cv-2812
12                       Petitioner,                    ORDER
13           v.
14    PFEIFFER, Warden,
15                       Respondent.
16

17

18          Respondent served an Answer to the Petition for Writ of Habeas Corpus filed by the
19   petitioner and pending before this court. ECF No. 12. In conformity with an earlier Order of this
20   Court the respondent also Lodged the state court record with the court. ECF No. 13. There are,
21   however, omissions from that record comprising in camera hearings held by the trial court to
22   discuss the basis for petitioner’s Marsden motions seeking to replace counsel which are noted to
23   have been filed under seal and the reporter’s transcription of those meetings was excluded from
24   the Reporter’s Transcript Lod. Doc. No. 1 at 1-4 and 38-54. Insofar as petitioner’s petition
25   challenges the sufficiency of the Faretta warnings he received from the court and claims that the
26   action of the court resulted in a coerced waive of his rights and his decision to proceed in a
27   complex trial pro per, the court must have access to these records in full, both documentary and
28
                                                        1
 1   transcribed, in order to completely address the petition.
 2          In light of the foregoing IT IS HEREBY ORDERED that:
 3          1.      Respondent shall provide the sealed portions of the trial record described above,
 4   both documentary and in the form of the reporter’s transcript within 5 business days of this Order.
 5          IT IS SO ORDERED.
 6   DATED: November 9, 2018
                                                           /s/ Gregory G. Hollows
 7                                                 UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
